[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: MOTION TO DISMISS
The defendant, Gregory Blake, moves to dismiss the plaintiff's action against him on the grounds that the service of process was insufficient.
Under Practice Book Section 142, a defendant may contest the court's jurisdiction by the filing of a Motion to Dismiss within thirty days of the filing of a general appearance. Any claim of insufficiency of service of process is waived if not raised by a motion to dismiss within the thirty days period. Practice Book Section 144.
A general appearance was filed on behalf of the defendant Blake on March 12, 1991 and the Motion to Dismiss was filed on August 19, 1991. Accordingly, the claims of insufficiency of service of process are deemed to have been waived and the Motion to Dismiss is denied.
RUSH, JUDGE